BY EDGAR Ms. Lisa Kohl Division of Corporation Finance U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-0405 Phone Number: (202) 551-3720 Fax Number: (703) 813-6980 October 14, 2011 Re: Brazilian Distribution Company Form 20-F for the Fiscal Year ended December 31, 2010 Commission File No. 001-14626, filed on July 1, 2011, and amended on July 29, 2011 Dear Ms. Kohl: Brazilian Distribution Company ( Companhia Brasileira de Distribuição , or the “ Company ”) has received the Staff’s comment letter dated September 15, 2011 concerning the above-referenced filing on Form 20-F (the “ 20-F ”). The Company acknowledges that: The Company is responsible for the adequacy and accuracy of the disclosure in the filing; Staff’s comments or changes to disclosure in response to Staff’s comments do not foreclose the Commission from taking any action with respect to the filing; and The Company may not assert Staff’s comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. The Company advises you as follows regarding your comments. The Company also advises you that once your review process of the 20-F is concluded, it will file an amendment to the 20-F to include the revised disclosures as appropriate. Ms. Lisa Kohl Division of Corporation Finance – Securities and Exchange Commission October 14, 2011 Page 2 SEC Comment No. 1 Please disclose any capital expenditures currently in progress and the method of financing for such expenditures. Refer to Item4.A.6 of Form20-F and provide us with your proposed disclosure. Response to Comment No. 1 The Company will revise the disclosure in Item 4A. History and Development of the Company—Capital Expenditures and Investment Plan to include in the first paragraph the following: “The Company’s capital expenditure and investment plan for 2011 was approved by its shareholders at the general shareholders’ meeting held on March 31, 2011. The plan contemplates capital expenditures and investments for 2011 in the total amount of up to R$1.4 billion relating to (i) the conversion of stores and opening of new stores and purchase of real estate, (ii) the renovation of existing stores, and (iii) improvements to information technology, expansion of distribution facilities and other infrastructure-related capital expenditures and investments. The Company spent R$586.8 million in the six-month period ended June 30, 2011, of which (i) R$126.7 million were related to the opening of new stores and purchase of real estate, (ii) R$244.7 million were related to the conversion of stores and renovation of existing stores, and (iii) R$215.4 million were related to improvements to information technology, expansion of distribution facilities and other infrastructure-related capital expenditures and investments. The Company has historically financed its capital expenditures and investments mainly with cash flow generated from its operations. The Company plans to continue financing its capital expenditures and investments principally with cash flow from its operations. Thus, the Company does not expect to incur additional indebtedness to support its capital expenditures and investments.” SEC Comment No. 2 We note your disclosure in the second paragraph of this section that you spent R$3,641.8million on acquisitions from2008 through2010. However we also note your disclosure that your total capital expenditures from2008 to2010 was R$3,641.8million and that the chart included on page17 indicates that you spent R$1,110.3million on acquisitions. Please revise and provide us with your proposed disclosure. Ms. Lisa Kohl Division of Corporation Finance – Securities and Exchange Commission October 14, 2011 Page 3 Response to Comment No. 2 The Company’s total aggregate capital expenditures and investments were R$3,641.8 million from 2008 through 2010. In addition, the Company also spent R$1,110.3million in acquisitions during the same period. Accordingly, the Company will revise the disclosure in the last sentence of the second paragraph of Item 4A. History and Development of the Company—Capital Expenditures and Investment Plan as follows: “We spent an aggregate of R$1,110.3million in cash on acquisitions from2008 through2010.” SEC Comment No. 3 We note the following statements: · “The home appliances retail sector was the second most important segment in the retail business, after the food retail segment. .” (page18) · “As seen in the years immediately following the introduction of the real, even small increments in purchasing power generally result in significant increases in consumption in absolute terms as well as increased expenditures in premium priced food products and other non-food items, including home appliances and consumer electronics.” (page19) · “The cash-and-carry segment (atacarejo segment), a wholesale segment in the retail food industry, is one of the fastest growing market segments in Brazil in terms of new store openings.” (page24) Please disclose the basis for such statements and provide us with your proposed disclosure. Alternatively, if these statements are based upon management’s belief, please revise to state this fact. Response to Comment No. 3 The Company will revise the disclosure of the statements in Item 4B. Business Overview—The Brazilian Retail Business as follows: (i) The first sentence of the third paragraph on page 18: “According to data published in February 2011 by the Brazilian Institute of Geography and Statistics ( Instituto Brasileiro de Geografia e Estatística ), or IBGE, the home appliance retail sector was the second most important segment in December 2010 in the retail business in terms of sector revenues, after the food retail segment.” Ms. Lisa Kohl Division of Corporation Finance – Securities and Exchange Commission October 14, 2011 Page 4 (ii) The third sentence of the first paragraph on page 19: “Our management believes based on internal data for the years immediately following the introduction of the real , that even small purchasing power increments generally result in significant increases in consumption in absolute terms, as well as increased expenditures in premium-priced food products and other non-food items, including home appliances and consumer electronics.” (iii) The first sentence of fourth paragraph on page 24: “Our management believes based on the Brazilian magazine “Super Varejo” (“Super Retail”) published in July 2010 and on internal data, that the cash-and-carry segment ( atacarejo segment), a wholesale segment in the retail food industry, has been one of the fastest growing market segments in the food retail industry in Brazil in terms of new stores, when proportionately compared to other market segments in this industry from 1970 until 2009. SEC Comment No. 4 We could not locate in this section a breakdown of your total revenues by category of activity and geographic market for each of the last three fiscal years. Please revise to include this information or to provide a cross-reference to such information in your financial statements or footnotes thereto. Please refer to Item4.B.2 of Form20-F and provide us with your proposed disclosure. Response to Comment No. 4 The Company operates its business entirely in Brazil and 82.5% of its consolidated net sales for the year ended December 31, 2010 derived from the Southeast region, which consists of the States of São Paulo, Rio de Janeiro, Minas Gerais and Espírito Santo. The other Brazilian regions (North, Northeast, Center West and South regions) in the aggregate accounted for the remainder of the Company’s consolidated net sales for the year ended December 31, 2010. In addition, none of these regions represents individually more than 10% of the consolidated net sales. As disclosed in Item 4B. Business Overview—Our Company and –Operations and also in Item 5A. Operating Results , management analyzes total revenues by business segments as opposed to a breakdown of total revenues by business segment and geographic market. Thus, management respectfully notes that in its view a breakdown of the Company’s total revenues by business segment and geographic market is not material for an understanding of the Company’s business and operations. Ms. Lisa Kohl Division of Corporation Finance – Securities and Exchange Commission October 14, 2011 Page 5 The Company will revise the disclosure in Item 4B. Business Overview—Our Company—Segment Revenue and Income Distribution to include as a last paragraph the following: “The Company operates mainly in the Southeast region of Brazil, which consists of the States of São Paulo, Rio de Janeiro, Minas Gerais and Espírito Santo. The Southeast region accounted for 82.5% of the Company’s consolidated net sales for the year ended December 31, 2010, while the other Brazilian regions (North, Northeast, Center West and South regions) in the aggregate accounted for the remaining consolidated net sales for the year ended December 31, 2010. In addition, none of these regions represents individually more than 10% of the consolidated net sales.” SEC Comment No. 5 Please expand your discussion under results of operations for all periods to quantify the material factors, or any multiple factors, you cite as impacting a single financial statement line item. For example, you disclose that net sales revenue and gross profit in the food retail segment increased due to “the good sales performance, especially of beverages and personal care & household cleaning products” and as a result of opening new stores, but is unclear to what extent each of these factors impacted your results of operations. Refer to Item5.A.1 of Form20-F and provide us with your proposed disclosure. Response to Comment No. 5 The Company will provide the following revised explanations in Item 5A. Operating Results : Year Ended December31, 2010 Compared to Year Ended December31, 2009 Consolidated Net sales . Net sales increased by 38.4%, or R$8,898.9million, from R$23,192.8million in 2009 to R$32,091.7 million in 2010, mainly due to R$3,017.0 million from the consolidation of the results of operations of Ponto Frio stores and PontoFrio.com.br in our results of operations for the full fiscal year, while in 2009 there were only six months of consolidation of these results of operations in our financial statements, and R$2,507.3 million from the consolidation of Nova Casa Bahia’s results of operations in our financial statements as from November 1, 2010. Beside the effects of these consolidations, the increase in net sales was also due to (i) increased net sales in the e-commerce segment of 172.4% or R$1,078.3 million, (ii) the opening of new stores in the food retail segment, and (iii) increased same-stores sales in all business segments. Ms. Lisa Kohl Division of Corporation Finance – Securities and Exchange Commission
